Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       DETAILED ACTION
1.  Applicant’s election of Group II in the reply filed on June 08, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
                                               Status of the Application
2.   Claims 2-9, 12, 15, 17-19 along with newly added claims 21-27 are considered for examination. Claims 1, 10-11, 13-14, 16 and 20 were canceled by the amendment filed on June 08, 2021.
                                                            Priority
3. This application filed on February 25, 2019 is a CON of US 14/605,482, now abandoned, filed on January 26/2015 which claims priority benefit to US 61/931,943 filed on January 27, 2014.
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 12, 15, 17-19 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (WO 2012/166425) in view of Chun (US 2007/0172824).
    Xie et al. teach a method of claim 2-3, 24, determining a nucleotide sequence contiguous to a known target nucleotide sequence, the method comprising;
(a)    hybridizing a target nucleic acid comprising the known target nucleotide sequence and nucleotide sequence contiguous to the known target sequence with a population of tailed random primers, wherein the population of tailed random primers comprise (i) a 5' portion comprising a common sequence that is shared between all of the tailed random primers of the population, and (ii) a 3' portion having a sequence of about 6 to about 12 random nucleotides, wherein the tailed random primers of the population have different 3' end nucleotides (see entire document, at least para 025-028, 019, 031-032, 041-043, 0107-0109: indicating  a pool of random primers having 5’ common sequence and 3’ random nucleotide sequence);
   (b)    extending a hybridized tailed random primer using a portion of the target nucleic acid as a template (see entire document, at least para 025-027,, 019, 031-032, 041-043, 0107-0109);

(e) sequencing the amplified portion from step (d) using a first and second sequencing primer thereby providing a sequence of the nucleotide sequence contiguous to the known target  sequence and determining the sequence of a portion of the amplification product (see entire document, at least para 092).
    With reference to claim 7, Xie et al. teach the unhybridized primers are removed after the extending of (b) (see entire document, at least para 043, 0131-0133).
      With reference to claim 9, wherein the first target-specific primer further comprises a 5' tag sequence portion comprising a nucleic acid sequence having a GC content of at least 65% (see entire document, at least para 0107).
      With reference to claim 12, wherein the target nucleic acid comprises DNA and is derived from a sample that comprises genomic DNA (see entire document, at least para 051, 011).

     With reference to claim 17-18, wherein the target nucleic acid comprises a gene rearrangement that is selected from DNA; RNA; and cDNA (see entire document, at least para 030).
     With reference to claim 21-22, 25-26, wherein the method comprises multiplex amplification performed in a single tube (see entire document, at least para 025).
However, Xie et al. did not specifically teach first and second tail primers for amplification.
With reference to claim 2, 24, Chun teaches a method for determining a nucleic acid sequence comprising: amplifying a portion of the target nucleic add and the tailed random primer sequence with a first tail primer and a first target-specific primer (see entire document, at least para 0131); amplifying a portion of the amplicon resulting from step c) with a second tail primer and a second target specific primer (see entire document, at least para 0133-0134). With reference to claims 3-6, 8 and 23, 27, Chun teaches that the first tail comprises a nucleic acid sequence identical to 5' portion of the tailed random primers, the second tail primer comprises a nucleic acid sequence identical to a portion of the first sequencing primer or identical to a full-length sequence of the first sequencing primer, each of the tailed random primers further comprises a spacer nucleic acid sequence between the 5' portion and the 3' portion, the second tail primer is nested with respect to the first tail primer by at least 3 nucleotides, and second 
               It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Xie et al. with tail primers as taught by Chun  to improve the specificity of the method. The ordinary person skilled in the art would have been motivated to combine the method of  Xie et al. with the tail primers for amplification as taught by Chun and have a reasonable expectation of success that the combination would result in improving the specificity of the method because Chun et al. explicitly taught that the use of tail primers exhibiting higher annealing specificity and reduce or remove background nonspecific products in amplification thereby improves the specificity of the amplification of a target nucleic acid (see at least para 0065-0067) such a modification of the method  is considered obvious over the cited prior art. 
                                     Nonstatutory Double Patenting
6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
A.  Claims  2-9, 12, 15, 17-19 and 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/590,878. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in claims 1-20 of the co-pending application. That is, the instant claims fall entirely within the scope of claims 1-20 of the co-pending application and obvious over the claims 1-20 of the co-pending application. Specifically the method steps of determining the nucleotide sequence contiguous to a known target sequence comprising hybridizing a target nucleic acid with a population of tailed random primers comprising 5’ common sequence shared between all of the tailed primers and 3’ having different end nucleotides having about 6 to 12 random nucleotides, extending the target hybridized primers, amplifying the extension product with a first tail primer and a first target specific primer, amplifying a portion of the amplified product with a second tail primer and a second target specific primer and sequencing said amplified portion with a first and second sequencing primer are within the scope of the claims 1-20 of the co-pending application. The only difference is in wording the claims, which is considered obvious over the claims in the co-pending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
       B.  Claims 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10, 450, 597 (hereafter the 
                                                       Conclusion
                  No claims are allowable. 
                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair-my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637